Citation Nr: 1225254	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral foot pain with plantar calluses and keratosis.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  

4.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

5.  Entitlement to a total disability rating based on individual unemployability, as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.M.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1972 and from October 1981 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Louisville, Kentucky RO has jurisdiction over these claims.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing has been associated with the claims file.

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected disabilities, has been raised by the record during the pendency of this appeal.  Thus, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for the disabilities on appeal, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected disabilities on appeal rather than as a separate claim.  In this regard, the Board also notes that the issue of entitlement to a TDIU was most recently denied by the RO in a January 2009 rating decision.  Although the Veteran did not specifically appeal this determination, he did again raise the issue at the July 2011 personal hearing before the undersigned indicating that he was not working in large part due to his service-connected bilateral feet, cervical spine as well as other physical disabilities.  See July 2011 BVA hearing transcript, pg. 22.  As such and in light of recent court precedent, the Board has determined that this issue is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim pursuant to the duty to assist, the issues of increased ratings for bilateral foot pain with plantar calluses and keratosis, degenerative disc disease of the cervical spine, degenerative disc disease of the thoracolumbar spine, hypertension and a TDIU must be remanded for further development.  

SSA Records 

In the July 2011 video conference hearing, the Veteran testified that he had received Social Security Administration (SSA) disability benefits for his service-connected disabilities.  While a 2008 inquiry for SSA records received a negative response, the record does not reflect that any efforts have been made to obtain any SSA records since the Veteran's report of receiving SSA disability benefits in the July 2011 video conference hearing.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claim on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Degenerative Disc Disease of the Cervical and Thoracolumbar Spines

The Board observes that the last VA examination of the spine of record was conducted in December 2009 and the last VA outpatient treatment reports associated with the record are dated in April 2011.  

In the July 2011 video conference hearing, the Veteran testified that his spinal symptoms have gotten worse since 2009.  

As the Veteran was last provided a VA examination in December 2009, approximately two and a half years ago, and the Veteran's testimony indicates a possible worsening of symptoms of his cervical and thoracolumbar spinal conditions, the Board finds that a current VA examination of the spine is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from April 2011, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

TDIU

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected disabilities, mainly his spinal condition and his feet.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a)(3) (2011).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities include: bilateral foot pain with plantar calluses and keratosis, rated as 30 percent disabling; degenerative disc disease of the cervical spine, rated as 20 percent disabling; degenerative disc disease of the thoracolumbar spine, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; and degenerative joint disease of the right hip, associated with degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling.  The Veteran's service-connected orthopedic disabilities (bilateral foot disability; degenerative disc disease of the cervical spine, degenerative disc disease of the thoracolumbar spine, and degenerative joint disease of the right hip) may be considered to be "one disability" for purposes of meeting the percentage rating requirements for consideration of a TDIU rating, as they are all disabilities affecting a single body system (orthopedic).  38 C.F.R. § 4.16(a).  In combination, these orthopedic disabilities are rated 60 percent disabling.  The combined disability rating for all of the Veteran's service-connected disabilities is 70 percent.  Thus, the Veteran does meet the schedular criteria.  38 C.F.R. § 4.16(a).  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In a May 2008 VA general medical examination, the examiner opined that the Veteran's service connected cervical and lumbar spine conditions prohibited physical work and it was less likely as not that he would be able to partake in any gainful sedentary employment for the same conditions.  He also opined that the Veteran's foot pain as described would prohibit physical but not sedentary work. 

In light of the above information, the Board finds that the provisions of 38 C.F.R. § 4.16(a) are for application.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review particularly in view of any additional information procured in connection with the Board's remand of the claim for increased disability ratings for the Veteran's service-connected bilateral foot pain with plantar calluses and keratosis, degenerative disc disease of the cervical spine, degenerative disc disease of the thoracolumbar spine, and hypertension, in order to assess the impact of the Veteran's service-connected disabilities upon his employment/employability at present.  

The Board also finds the claim for TDIU is inextricably intertwined with the claim for increased ratings being remanded and the adjudication of the TDIU claim may depend on the outcome of the claim for increased ratings being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from April 2011 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

3.  The AMC/RO should schedule the Veteran for a VA examination of the Veteran's spine by an appropriate examiner, to determine the current nature and etiology of the Veteran's service-connected degenerative disc disease of the cervical spine and degenerative disc disease of the thoracolumbar spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of degenerative disc disease of the cervical spine and degenerative disc disease of the thoracolumbar spine should consist of all necessary testing, to include any neurological testing and radiology reports.  

The examiner is asked to describe any neurological manifestations of the cervical and lumbar spines, if present.

The examiner is also asked to comment on the degree of severity of the Veteran's service-connected degenerative disc disease of the cervical spine and degenerative disc disease of the thoracolumbar spine and their effect on his occupational and social functioning, his employment, and his activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  After the above development has been completed, the AMC/RO should arrange for a VA general medical examination of the Veteran by an appropriate specialist for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing should be performed.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (bilateral foot pain with plantar calluses and keratosis, degenerative disc disease of the cervical spine, degenerative disc disease of the thoracolumbar spine, hypertension, degenerative joint disease of the right hip and any other disability for which service connection may have established) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete explanation for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason.  

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


